*604This court is of opinion that the recovery of taxes against the said bank should have been limited to taxes upon the monthly average of cash in possession of said bank, and that the judgment of the said court of common pleas ought, by said circuit court, to have been modified accordingly, and that the said circuit court erred in affirming, without modification, the judgment of the said court of common pleas. And proceeding to render the judgment which the said circuit court should have rendered, this court does order and adjudge that the judgment of the said court of common pleas be and the same is hereby reversed for error in holding that the defendant in error was entitled to recover taxes upon that part of said return which embraces the monthly average amount due from other banks and bankers to the said plaintiff in error.
Dickman, C. J., dissents.
Williams, J., not sitting.